Name: COMMISSION REGULATION (EC) No 729/96 of 23 April 1996 establishing the quantity of certain pigmeat products available for the third quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: international trade;  animal product
 Date Published: nan

 No L 101 /6 EN Official Journal of the European Communities 24. 4. 96 COMMISSION REGULATION (EC) No 129/96 of 23 April 1996 establishing the quantity of certain pigmeat products available for the third quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 July to 30 September 1996 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 April 1996. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as amended by Regulation (EC) No 2750/95 (2), and in particular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 April to 30 June 1996 should be added to the quantities available for the period 1 July to 30 September 1996, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1996 . For the Commission Franz FISCHLER Member of the Commission A MTJFy ftonnes) Group No Total quantity available for the period 1 July to 30 September 1996 18 750 19 675 20 131,25 21 675 22 337,5 (') OJ No L 233, 30. 9. 1995, p. 45. P) OJ No L 287, 30 . 11 . 1995, p. 19 .